DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple two adjacent removable panel modules (11, Fig. 3) with metal fasteners (H clip) like those of Matson for a secure panel to panel connection (col. 1, line 35), it would not be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount a Pao in view of Edward and Matson latch to a backing of the removable solar backing vertical battens. 
The drawings objection is withdrawn, as Fig. 9 now shows the claimed subject matter in full, support for the Fig. 9 replacement sheet found in the claims as originally filed and on specification page 5, lines 16-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL J KENNY/               Examiner, Art Unit 3633                                      

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633